DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/12/2021 regarding the rejection of claims 1, 16, 29, and 30 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has asserted that Johnson (U.S. Publication No. 2017/0278409) does not teach the restricted region being unlockable for a predetermined time and the unlock request including navigation data in the restricted region, the navigation data including a plurality of waypoints for defining a route for the movable object to follow to allow the restricted region to be unlocked, however examiner respectfully disagrees. Johnson teaches reserving airspace for a specified time (Johnson: Par. 47; i.e., for airspace reservations, blocks may be contiguously reserved for a UAV for flight along its planned flight path. The use of the airspace may be limited to a specified time, or duration; Par. 51; i.e., effectively, an airspace block may be a time-based geofence). Johnson further teaches the unlock request including navigational data such as take-off and landing locations and a series of waypoints that define a route which the UAV is restricted to in the approved flight plan (Johnson: Par. 38; i.e., a UAV operator can use operator device 310 to request an airspace reservation. For example, the UAV operator can interact with operator device 310 to generate a flight plan for a UAV operation. The operator device 310 can generate a flight plan with inputs specifying take off and/or landing areas and a sequence of waypoints (e.g., geospatial locations) that define a flight path along which the UAV operator would like to autonomously fly a UAV; Par. 110; i.e., The flight data package can include geofence definitions generated by flight planning system 201 for the approved flight plan that restrict the flight of the UAV to the airspace corresponding to the waypoints, . 

Claim Objections
Claim 16 is objected to because of the following informalities: 
In claim 16, lines 24-25, “a request to unlock the restricted region to unlock the restricted region” should read “a request to unlock the restricted region”.  
Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7, 21, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the movable object" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations "wherein verifying the request" in line 1, “the credential information” in line 4, and “the user” in line 4.  There is insufficient antecedent basis for these limitations in the claims.
Claim 21 recites the limitations "wherein to verify the request" in line 1, “the credential information” in line 4, and “the user” in line 4.  There is insufficient antecedent basis for these limitations in the claims.
Claim 29 recites the limitation "the movable object" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the UAV" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 11-15, and 29-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnson et al. (U.S. Publication No. 2017/0278409; hereinafter Johnson).
Regarding claim 1, Johnson teaches a method for providing location access management (Johnson: Par. 45; i.e., airspace reservation module 302 can generate flight authorization request 314 according to a format specified by an airspace management authority), comprising:
requesting, by a location manager, access data with respect to a region based on location data associated with the movable object (Johnson: Par. 94; i.e., flight planning system 201 can request information describing available airspace from a flight approval system) in response to the movable object entering the region (Johnson: Par. 23; i.e., The contingency module 124 monitors and handles contingency events. For example, the contingency module may detect that the UAV has crossed a border of a geofence);
receiving the access data for determining accessibility of the region with respect to the movable object (Johnson: Par. 95; i.e., flight planning system 201 can receive information describing available airspace from the flight approval system);
determining that an access level associated with the region is restricted (Johnson: Par. 96; i.e., flight planning system 201 can compare the flight plan in the airspace reservation request to the blocks of available airspace identified by the airspace management system to determine whether the airspace needed for the requested flight plan has already been reserved for another UAV or flight plan) , the restricted region being unlockable for a predetermined time (Johnson: Par. 47; i.e., for airspace reservations, blocks may be contiguously reserved for a UAV for flight along its planned flight path. The use of the airspace may be limited to a specified time, or duration; Par. 51; i.e., effectively, an airspace block may be a time-based geofence);  
receiving, by an access manager, a request to unlock the restricted region (Johnson: Par. 98; i.e., flight planning system 201 can transmit the flight authorization requests to the flight plan approval system. For example, flight planning system 201 can send the generated flight authorization requests to airspace management system 350 for approval of one or more of the flight plans in the flight authorization requests; the request is received by the airspace management system), 
the request including navigation data in the restricted region (Johnson: Par. 38; i.e., a UAV operator can use operator device 310 to request an airspace reservation. For example, the UAV 
the navigation data including a plurality of waypoints for defining a route for the movable objects to follow to allow the restricted region to be unlocked (Johnson: Par. 110; i.e., The flight data package can include geofence definitions generated by flight planning system 201 for the approved flight plan that restrict the flight of the UAV to the airspace corresponding to the waypoints, take-off and landing area, contingency flight paths, etc., specified in the flight plan);
unlocking, by the access manager, the restricted region (Johnson: Par. 54; i.e., when airspace management system 350 approves flight authorization request 314, airspace management system can provide information in flight authorization response 316 describing the approved flight plan; the flight authorization response includes allowing access to the previously locked region, rendering it unlocked); 
updating, by the access manager, a data structure representing the restricted region to indicate that the restricted region is unlocked (Johnson: Par. 51; i.e., a flight data package that is sent to the ground control station or directly to the UAV may include information about the allocated airspace blocks ... Also, the UAV can monitor the time when an airspace block becomes available. … the UAV may fly a holding or hovering pattern until the airspace block becomes available. When the airspace block becomes available, then the UAV would be free to proceed through the airspace; the flight data package would be updated to indicate the locked region has become unlocked); 
sending, by the access manager, the updated data structure to the location manager to update the access data (Johnson: Par. 83; i.e., flight planning system 201 can allocate the airspace reserved by flight planning system 201 to the UAV operator and send the UAV operator device 310 a flight data package 318 defining the preapproved flight plan(s)),
and sending the access data to the movable object via a connection to the movable object (Johnson: Par. 71; i.e., operator devices 310 and/or 330 can send the flight data packages to their respective UAVs to configure the UAVs to fly according to the approved flight plans in the flight data packages).
Regarding claim 2, Johnson teaches the method according to claim 1. Johnson further teaches the method further comprising: causing an application to render the access data on a display connected to a client device (Johnson: Par. 35; i.e., GCS 213 can receive information from flight planning system 201 describing a UAV's flight through reserved airspace; Johnson: Par. 35; i.e., the ground control system (GCS) 213 may also act as a user device for interacting with the flight planning system),
including rendering graphical representations of the restricted region (Johnson: Par. 51; i.e., flight data package that is sent to the ground control station or directly to the UAV may include information about the allocated airspace blocks).
Regarding claim 3, Johnson teaches the method according to claim 1. Johnson further teaches the method further comprising: sending the access data corresponding to the restricted region to a navigation controller on the movable object (Johnson: Par. 51; i.e., flight data package that is sent to the ground control station or directly to the UAV may include information about the allocated airspace blocks).
Regarding claim 9, Johnson teaches the method according to claim 1. Johnson further teaches the method further comprising: verifying the request to unlock the restricted region (Johnson: Par. 46; i.e., airspace management system 350 can determine whether to approve flight authorization request 314 based on a variety of criteria. These criteria can include … credentials of the UAV pilot);
sending an unlock request to the access manager (Johnson: Par. 45; i.e., flight planning system 201 can send flight authorization request 314 to airspace management system 350 for approval of one or more of the flight plans in flight authorization request 314);
receiving, from the access manager, an unlock response refusing access to the restricted region (Johnson: Par. 53; i.e., when airspace management system 350 rejects flight authorization request 314, airspace management system 350 can indicate the reason for the rejection in flight authorization response 316. For example, the rejection reason can be that the requested airspace is not available);
and preventing the movable object from traveling through the restricted region (Johnson: Par. 51; i.e., the UAV may be configured to treat each airspace block as a geofence such that during flight the UAV may not fly beyond the boundaries of a particular airspace block).
Regarding claim 11, Johnson teaches the method according to claim 1. Johnson further teaches the method further comprising: determining at least one district associated with the route (Johnson: Par. 47; i.e., blocks may be contiguously reserved for a UAV for flight along its planned flight path).
Regarding claim 12, Johnson teaches the method according to claim 11. Johnson further teaches the method further comprising: determining an access level associated with the at least one district (Johnson: Par. 48; i.e., an airspace block may be a special use block and have associated use requirements/restrictions, such as an available time that the block may be used, the type of UAV that may use the block, or UAV payload device requirements, or restrictions)
prior to traveling through the area, sending the unlock request for the at least one district (Johnson: Par. 45; i.e., flight planning system 201 can send flight authorization request 314 to airspace management system 350 for approval of one or more of the flight plans in flight authorization request 314);
and37Client Ref No. 2016F0202USA lorney Iockei No. 00203.1371.OOUS after the access manager approves the unlock request, receiving an unlock response granting access to the at least one district (Johnson: Par. 54; i.e., when airspace management system 350 approves flight authorization request 314, airspace management system can provide information in flight authorization response 316 describing the approved flight plan), the unlock response including at least one constraint (Johnson: Par. 97; i.e., flight planning system 201 can adjust the takeoff/landing areas, waypoints, flight times, so that the flight plans fit within the geospatial and time constraints of the available airspace).
Regarding claim 13, Johnson teaches the method according to claim 12. Johnson further teaches wherein the at least one constraint includes at least one of a temporal constraint, a user profile constraint, or a movable object identifier constraint (Johnson: Par. 53; i.e., the UAV pilot is not approved to operate within the requested airspace).
Regarding claim 14, Johnson teaches the method according to claim 1. Johnson further teaches wherein the movable object is an unmanned aircraft (Johnson: Par. 19; i.e., FIG. 1 illustrates a block diagram of an example unmanned aerial vehicle (UAV) architecture 100 for implementing the features and processes described herein) including a flight controller component (Johnson: Par. 22; i.e., the flight control module 122 handles flight control operations of the UAV) configured to receive the access data (Johnson: Par. 95; i.e., flight planning system 201 can receive information describing available airspace from the flight approval system).
Regarding claim 15, Johnson teaches the method according to claim 14. Johnson further teaches wherein the flight controller component is further configured to perform one or more flight control operations based on navigation commands received from a client device and the access data (Johnson: Par. 22; i.e., he module interacts with one or more controllers 140 that control operation of motors 142 and/or actuators 144).
Regarding claim 29, Johnson teaches a non-transitory computer-readable storage medium including instructions stored thereon (Johnson: Par. 113; i.e., software modules configured for execution on computing devices may be provided on one or more computer readable media, such as a compact discs, digital video discs, flash drives, or any other tangible media) which, when executed by a processor, cause the processor to (Johnson: Par. 113; i.e., such software code may be stored, partially 
request, by a location manager, access data with respect to a region based on location data associated with the movable object (Johnson: Par. 94; i.e., flight planning system 201 can request information describing available airspace from a flight approval system) in response in response to the movable object entering the region (Johnson: Par. 23; i.e., The contingency module 124 monitors and handles contingency events. For example, the contingency module may detect that the UAV has crossed a border of a geofence);
receive the access data for determining accessibility of the region with respect to the movable object (Johnson: Par. 95; i.e., flight planning system 201 can receive information describing available airspace from the flight approval system);
determine that an access level associated with the region is restricted (Johnson: Par. 96; i.e., flight planning system 201 can compare the flight plan in the airspace reservation request to the blocks of available airspace identified by the airspace management system to determine whether the airspace needed for the requested flight plan has already been reserved for another UAV or flight plan), the restricted region being unlockable for a predetermined time (Johnson: Par. 47; i.e., for airspace reservations, blocks may be contiguously reserved for a UAV for flight along its planned flight path. The use of the airspace may be limited to a specified time, or duration; Par. 51; i.e., effectively, an airspace block may be a time-based geofence);  
receive a request to unlock the restricted region (Johnson: Par. 98; i.e., flight planning system 201 can transmit the flight authorization requests to the flight plan approval system. For example, flight planning system 201 can send the generated flight authorization requests to airspace management system 350 for approval of one or more of the flight plans in the flight authorization requests; the request is received by the airspace management system);  
the request including navigation data in the restricted region (Johnson: Par. 38; i.e., a UAV operator can use operator device 310 to request an airspace reservation. For example, the UAV operator can interact with operator device 310 to generate a flight plan for a UAV operation. The operator device 310 can generate a flight plan with inputs specifying take off and/or landing areas and a sequence of waypoints (e.g., geospatial locations) that define a flight path along which the UAV operator would like to autonomously fly a UAV),
the navigation data including a plurality of waypoints for defining a route for the movable objects to follow to allow the restricted region to be unlocked (Johnson: Par. 110; i.e., The flight data package can include geofence definitions generated by flight planning system 201 for the approved flight plan that restrict the flight of the UAV to the airspace corresponding to the waypoints, take-off and landing area, contingency flight paths, etc., specified in the flight plan);
unlock the restricted region (Johnson: Par. 54; i.e., when airspace management system 350 approves flight authorization request 314, airspace management system can provide information in flight authorization response 316 describing the approved flight plan; the flight authorization response includes allowing access to the previously locked region, rendering it unlocked); 
update a data structure representing the restricted region to indicate that the restricted region is unlocked (Johnson: Par. 51; i.e., a flight data package that is sent to the ground control station or directly to the UAV may include information about the allocated airspace blocks ... Also, the UAV can monitor the time when an airspace block becomes available. … the UAV may fly a holding or hovering pattern until the airspace block becomes available. When the airspace block becomes available, then the UAV would be free to proceed through the airspace; the flight data package would be updated to indicate the locked region has become unlocked);  
send the updated data structure to a location manager to update the access data (Johnson: Par. 83; i.e., flight planning system 201 can allocate the airspace reserved by flight planning 
and send the updated access data to the movable object via a connection to the movable object (Johnson: Par. 71; i.e., operator devices 310 and/or 330 can send the flight data packages to their respective UAVs to configure the UAVs to fly according to the approved flight plans in the flight data packages).
Regarding claim 30, Johnson teaches a method for providing location access management, comprising (Johnson: Par. 45; i.e., airspace reservation module 302 can generate flight authorization request 314 according to a format specified by an airspace management authority):
receiving position data corresponding to the UAV (Johnson: Par. 64; i.e., the UAV can transmit its position to the flight planning system 201) in response to an unmanned aerial vehicle (UAV) entering a region (Johnson: Par. 23; i.e., The contingency module 124 monitors and handles contingency events. For example, the contingency module may detect that the UAV has crossed a border of a geofence); 
obtaining, by a location manager, geo-fencing data based on the position data (Johnson: Par. 58; i.e., airspace reservation module 302 can define one or more geofences for containing the UAV within the airspace authorized for the approved flight plan);	sending the geo-fencing data to the UAV via a connection to the UAV (Johnson: Par. 51; i.e., a geofence may be defined for all of the allocated airspace blocks, and submitted to the UAV);
obtaining an access state associated with the UAV (Johnson: Par. 48; i.e., an airspace block may be a special use block and have associated use requirements/restrictions, such as an available time that the block may be used, the type of UAV that may use the block, or UAV payload device requirements, or restrictions),
the access state indicating an access level of a current location of the UAV (Johnson: Par. 51; i.e., UAV may be flying within an airspace block, however, an adjacent airspace block may not become available until a later time. In such situations the UAV may fly a holding or hovering pattern until the airspace block becomes available);
sending, by the location manager, the access state to an application executing on a client device (Johnson: Par. 35; i.e., GCS 213 can receive information from flight planning system 201 describing a UAV's flight through reserved airspace; Johnson: Par. 35; i.e., the ground control system (GCS) 213 may also act as a user device for interacting with the flight planning system);
causing the application to display a message based on the access state (Johnson: Par. 91; i.e., flight planning system 201 can send a message to operator devices indicating that rejected flight plans were rejected by the approval authority);
wherein the access state indicates that the region is restricted (Johnson: Par. 96; i.e., flight planning system 201 can compare the flight plan in the airspace reservation request to the blocks of available airspace identified by the airspace management system to determine whether the airspace needed for the requested flight plan has already been reserved for another UAV or flight plan), the restricted region being unlockable for a predetermined time (Johnson: Par. 47; i.e., for airspace reservations, blocks may be contiguously reserved for a UAV for flight along its planned flight path. The use of the airspace may be limited to a specified time, or duration; Par. 51; i.e., effectively, an airspace block may be a time-based geofence);
receiving, by the access manager, a request to unlock the restricted region (Johnson: Par. 98; i.e., flight planning system 201 can transmit the flight authorization requests to the flight plan approval system. For example, flight planning system 201 can send the generated flight authorization requests to airspace management system 350 for approval of one or more of the flight plans in the flight authorization requests; the request is received by the airspace management system);
the request including navigation data in the restricted region (Johnson: Par. 38; i.e., a UAV operator can use operator device 310 to request an airspace reservation. For example, the UAV operator can interact with operator device 310 to generate a flight plan for a UAV operation. The operator device 310 can generate a flight plan with inputs specifying take off and/or landing areas and a sequence of waypoints (e.g., geospatial locations) that define a flight path along which the UAV operator would like to autonomously fly a UAV), 
the navigation data including a plurality of waypoints for defining a route for the movable objects to follow to allow the restricted region to be unlocked (Johnson: Par. 110; i.e., The flight data package can include geofence definitions generated by flight planning system 201 for the approved flight plan that restrict the flight of the UAV to the airspace corresponding to the waypoints, take-off and landing area, contingency flight paths, etc., specified in the flight plan);
unlocking, by the access manager, the restricted region (Johnson: Par. 54; i.e., when airspace management system 350 approves flight authorization request 314, airspace management system can provide information in flight authorization response 316 describing the approved flight plan; the flight authorization response includes allowing access to the previously locked region, rendering it unlocked);  
updating, by the access manager, a data structure representing the restricted region to indicate that the restricted region is unlocked (Johnson: Par. 51; i.e., a flight data package that is sent to the ground control station or directly to the UAV may include information about the allocated airspace blocks ... Also, the UAV can monitor the time when an airspace block becomes available. … the UAV may fly a holding or hovering pattern until the airspace block becomes available. When the airspace block becomes available, then the UAV would be free to proceed through the airspace; the flight data package would be updated to indicate the locked region has become unlocked); 
sending, by the access manager, the updated data structure to the location manager to update geo-fencing data (Johnson: Par. 83; i.e., flight planning system 201 can allocate the airspace 
and sending, by the location manager, the updated geo-fencing data to the UAV via a connection to the UAV (and sending, by the location manager, the updated geo-fencing data to the UAV via a connection to the UAV).
Regarding claim 31, Johnson teaches the method according to claim 1. Johnson further teaches verifying the request to unlock the restricted region (Johnson: Par. 46; i.e., airspace management system 350 can determine whether to approve flight authorization request 314 based on a variety of criteria. These criteria can include … credentials of the UAV pilot);
receiving, from the access manager, an unlock response granting access to the restricted region (Johnson: Par. 54; i.e., when airspace management system 350 approves flight authorization request 314, airspace management system can provide information in flight authorization response 316 describing the approved flight plan);
and updating the access data based on the unlock response to generate the updated access data (Johnson: Par. 70; i.e., airspace allocation module 408 can extract the flight authorization response information relevant to operator device 310 and generate flight data package 318 for operator device 310).
Regarding claim 32, Johnson teaches the system according to claim 16. Johnson further teaches wherein the location manager further operates to: verify the request to unlock the restricted region (Johnson: Par. 46; i.e., airspace management system 350 can determine whether to approve flight authorization request 314 based on a variety of criteria. These criteria can include … credentials of the UAV pilot);
receive, from the access manager, an unlock response granting access to the restricted region (Johnson: Par. 54; i.e., when airspace management system 350 approves flight authorization request 314, airspace management system can provide information in flight authorization response 316 describing the approved flight plan);
and update the access data based on the unlock response to generate the updated access data (Johnson: Par. 70; i.e., airspace allocation module 408 can extract the flight authorization response information relevant to operator device 310 and generate flight data package 318 for operator device 310).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-18, 23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Jones (U.S. Publication No. 2016/0360360; hereinafter Jones).
Regarding claim 16, Johnson teaches a system for providing location access management (Johnson: Par. 45; i.e., airspace reservation module 302 can generate flight authorization request 314 according to a format specified by an airspace management authority), comprising:
one or more microprocessors (Johnson: Par. 19; i.e., the UAV primary processing system 130 can be a system of one or more processors 135, graphics processors 136…);
a movable object entering a region (Johnson: Par. 23; i.e., The contingency module 124 monitors and handles contingency events. For example, the contingency module may detect that the UAV has crossed a border of a geofence).
Johnson does not explicitly teach a client device configured to display a warning message in response to a movable object entering a region.
However, in the same field of endeavor, Jones teaches a client device configured to display a warning message in response to a movable object entering a region (Jones: Par. 66; i.e., the present invention provides for automated notification messages or notices that provide for alert(s) to the mobile enter, exit, dwell)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Johnson to have further incorporated a client device configured to display a warning message in response to a movable object entering a region, as taught by Jones. Doing so would allow the system to notify the client of an authorized or unauthorized entry into a region (Jones: Par. 109; i.e., mobile devices can trigger notifications to the owner as well so that the owner knows who they are, friends, relatives, neighbors, or intruders).
Johnson further teaches a location manager (Johnson: Par. 21; i.e., the UAV primary processing system 130 may use various sensors to determine the vehicle's current geo-spatial location) and an access manager, both running on the one or more microprocessors (Johnson: Par. 45; i.e., The airspace management authority may implement a computing system (e.g., airspace management system 350)),
wherein the location manager operates to: request, from an access manager, access data with respect to a region based on location data associated with the movable object (Johnson: Par. 94; i.e., flight planning system 201 can request information describing available airspace from a flight approval system) in response to the movable object entering the region (Johnson: Par. 23; i.e., The contingency module 124 monitors and handles contingency events. For example, the contingency module may detect that the UAV has crossed a border of a geofence); 
receive the access data determining accessibility of the region entered by the movable object with respect to the movable object (Johnson: Par. 95; i.e., flight planning system 201 can receive information describing available airspace from the flight approval system);
determining that an access level associated with the region is restricted, (Johnson: Par. 96; i.e., flight planning system 201 can compare the flight plan in the airspace reservation request to the blocks of available airspace identified by the airspace management system to determine whether the airspace the restricted region being unlockable for a predetermined time (Johnson: Par. 47; i.e., for airspace reservations, blocks may be contiguously reserved for a UAV for flight along its planned flight path. The use of the airspace may be limited to a specified time, or duration; Par. 51; i.e., effectively, an airspace block may be a time-based geofence);
and send updated access data to the movable object via a connection to the movable object (Johnson: Par. 71; i.e., operator devices 310 and/or 330 can send the flight data packages to their respective UAVs to configure the UAVs to fly according to the approved flight plans in the flight data packages);
and the access manager operates to: receive a request to unlock the restricted region (Johnson: Par. 44; i.e., airspace reservation module 302 can receive and process airspace reservation requests received from operator devices); 
the request including navigation data in the restricted region (Johnson: Par. 38; i.e., a UAV operator can use operator device 310 to request an airspace reservation. For example, the UAV operator can interact with operator device 310 to generate a flight plan for a UAV operation. The operator device 310 can generate a flight plan with inputs specifying take off and/or landing areas and a sequence of waypoints (e.g., geospatial locations) that define a flight path along which the UAV operator would like to autonomously fly a UAV),
the navigation data including a plurality of waypoints for defining a route for the movable objects to follow to allow the restricted region to be unlocked (Johnson: Par. 110; i.e., The flight data package can include geofence definitions generated by flight planning system 201 for the approved flight plan that restrict the flight of the UAV to the airspace corresponding to the waypoints, take-off and landing area, contingency flight paths, etc., specified in the flight plan);
unlock the restricted region (Johnson: Par. 54; i.e., when airspace management system 350 approves flight authorization request 314, airspace management system can provide information in flight authorization response 316 describing the approved flight plan; the flight authorization response includes allowing access to the previously locked region, rendering it unlocked),
update a data structure representing the restricted region to indicate that the restricted region is unlocked (Johnson: Par. 51; i.e., a flight data package that is sent to the ground control station or directly to the UAV may include information about the allocated airspace blocks ... Also, the UAV can monitor the time when an airspace block becomes available. … the UAV may fly a holding or hovering pattern until the airspace block becomes available. When the airspace block becomes available, then the UAV would be free to proceed through the airspace; the flight data package would be updated to indicate the locked region has become unlocked);
and send the updated data structure to the location manager to update the access data (Johnson: Par. 83; i.e., flight planning system 201 can allocate the airspace reserved by flight planning system 201 to the UAV operator and send the UAV operator device 310 a flight data package 318 defining the preapproved flight plan(s)).
Regarding claim 17, Johnson in view of Jones teaches the system according to claim 16. Johnson further teaches wherein the location manager further operates to: cause an application to render the access data on a display connected to the client device (Johnson: Par. 35; i.e., GCS 213 can receive information from flight planning system 201 describing a UAV's flight through reserved airspace; Johnson: Par. 35; i.e., the ground control system (GCS) 213 may also act as a user device for interacting with the flight planning system),
including rendering graphical representations of the restricted region
Regarding claim 18, Johnson in view of Jones teaches the system according to claim 16. Johnson further teaches wherein to send the access data to the movable object, the location manager further operates to: send the access data corresponding to the restricted region to a navigation controller on the movable object (Johnson: Par. 51; i.e., flight data package that is sent to the ground control station or directly to the UAV may include information about the allocated airspace blocks).
Regarding claim 23, Johnson in view of Jones teaches the system according to claim 16. Johnson further teaches verify the request to unlock the one of the one or more regions (Johnson: Par. 46; i.e., airspace management system 350 can determine whether to approve flight authorization request 314 based on a variety of criteria. These criteria can include … credentials of the UAV pilot);
send an unlock request to the access manager (Johnson: Par. 45; i.e., flight planning system 201 can send flight authorization request 314 to airspace management system 350 for approval of one or more of the flight plans in flight authorization request 314);
receive, from the access manager, an unlock response refusing access to the one of the one or more regions (Johnson: Par. 53; i.e., when airspace management system 350 rejects flight authorization request 314, airspace management system 350 can indicate the reason for the rejection in flight authorization response 316. For example, the rejection reason can be that the requested airspace is not available);
and prevent the movable object from traveling through the one of the one or more regions (Johnson: Par. 51; i.e., the UAV may be configured to treat each airspace block as a geofence such that during flight the UAV may not fly beyond the boundaries of a particular airspace block).
Regarding claim 25, Johnson in view of Jones teaches the system according to claim 16. Johnson further teaches wherein the location manager further operates to:40Client Ref No. 2016F0202US Attorney Docket No. 00203.1371.OOUSdetermine at least one district associated with the route 
Regarding claim 26, Johnson in view of Jones teaches the system according to claim 25. Johnson further teaches wherein the location manager further operates to: determine an access level associated with the at least one district (Johnson: Par. 48; i.e., an airspace block may be a special use block and have associated use requirements/restrictions, such as an available time that the block may be used, the type of UAV that may use the block, or UAV payload device requirements, or restrictions);
prior to traveling through the area, send the unlock request for the at least one district (Johnson: Par. 45; i.e., flight planning system 201 can send flight authorization request 314 to airspace management system 350 for approval of one or more of the flight plans in flight authorization request 314);
and after the access manager approves the unlock request, receive an unlock response granting access to the at least one district (Johnson: Par. 54; i.e., when airspace management system 350 approves flight authorization request 314, airspace management system can provide information in flight authorization response 316 describing the approved flight plan), the unlock response including at least one constraint (Johnson: Par. 97; i.e., flight planning system 201 can adjust the takeoff/landing areas, waypoints, flight times, so that the flight plans fit within the geospatial and time constraints of the available airspace).
Regarding claim 27, Johnson in view of Jones teaches the system according to claim 26. Johnson further teaches wherein the at least one constraint includes at least one of a temporal constraint, a user profile constraint, or a movable object identifier constraint (Johnson: Par. 53; i.e., the UAV pilot is not approved to operate within the requested airspace).
Regarding claim 28, Johnson in view of Jones teaches the system according to claim 16. Johnson further teaches wherein the movable object is an unmanned aircraft (Johnson: Par. 19; i.e., FIG. 1 illustrates a block diagram of an example unmanned aerial vehicle (UAV) architecture 100 for implementing the features and processes described herein) including a flight controller component configured to (Johnson: Par. 22; i.e., the flight control module 122 handles flight control operations of the UAV):
receive the access data (Johnson: Par. 95; i.e., flight planning system 201 can receive information describing available airspace from the flight approval system);
and perform one or more flight control operations based on navigation commands received from a client device and the access data (Johnson: Par. 22; i.e., he module interacts with one or more controllers 140 that control operation of motors 142 and/or actuators 144).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Pierce II et al. (U.S. Patent No. 10672226; hereinafter Pierce).
Regarding claim 7, Johnson teaches the method according to claim 1, but Johnson does not teach wherein verifying the request to unlock the restricted region comprises: causing a log-in interface to be displayed in an application, the log-in interface configured to receive the credential information associated with the user to be verified and send the credential information to an authentication service; wherein the user to be verified uses the application; and receiving an authentication result message from the authentication service.
However, in the same field of endeavor, Pierce teaches wherein verifying the request to unlock the restricted region comprises: causing a log-in interface to be displayed in an application (Pierce: Col. 26, lines 7-15; i.e., in step 802, user application 217 requests the user to authenticate (login)), the log-in interface configured to receive the credential information associated with the user to be verified (Pierce: Col. 26, lines 7-15; i.e., the user enters a set of credentials for authentication verification) and send the credential information to an authentication service (Pierce: Par. 175; i.e., in step 803, a request to for authentication verification is sent to VGZ server 201. In step 804, VGZ server 201 verifies the user credentials); wherein the user to be verified uses the application (Pierce: Col. 26, lines 7-15; i.e., in step 802, user application 217 requests the user to authenticate (login)); and receiving an authentication result message from the authentication service (Pierce: Col. 26, lines 7-15; i.e., in step 805, a user authentication verification is sent to user device 205. In step 806, the user is authenticated and the verification is displayed on user device 205).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Johnson to have further incorporated wherein verifying the request to unlock the restricted region comprises: causing a log-in interface to be displayed in an application, the log-in interface configured to receive the credential information associated with the user to be verified and send the credential information to an authentication service; wherein the user to be verified uses the application; and receiving an authentication result message from the authentication service, as taught by Pierce. Doing so would allow the system to verify users and prevent unauthorized users from gaining access to the regions (Pierce: Col. 17, lines 1-5; i.e., once user 333 has authenticated, an entry is made in system log database 234 and user application 217 verifies that user 333 is inside the perimeter of security perimeter zone 378).
Regarding claim 8, Johnson in view of Pierce teaches the method according to claim 7, but Johnson does not teach wherein the credential information includes a token identifier.
However in the same field of endeavor, Pierce teaches wherein the credential information includes a token identifier (Pierce: Col. 14, lines 26-31; i.e., the user verification is an alphanumeric password ... a facial recognition ... a fingerprint identification ... a combination of a photograph and an alphanumeric password).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Johnson and Jones to have further incorporated wherein the credential information includes a token identifier, as taught by Pierce. Doing so would allow the authentication service to verify that the user is who they claim to be using stored .
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Jones and further in view of Pierce II et al. (U.S. Patent No. 10672226; hereinafter Pierce).
Regarding claim 21, Johnson in view of Jones teaches the system according to claim 16, but Johnson does not teach wherein to verify the request to unlock the region, the location manager further operates to: cause a log-in interface to be displayed in an application, the log-in interface configured to receive the credential information associated with the user to be verified and send the credential information to an authentication service; wherein the user to be verified uses the application; and receive an authentication result message from the authentication service.
However, in the same field of endeavor, Pierce teaches wherein to verify the request to unlock the region, the location manager further operates to: cause a log-in interface to be displayed in an application (Pierce: Col. 26, lines 7-15; i.e., in step 802, user application 217 requests the user to authenticate (login)), the log-in interface configured to receive the credential information associated with the user to be verified (Pierce: Col. 26, lines 7-15; i.e., the user enters a set of credentials for authentication verification) and send the credential information to an authentication service (Pierce: Par. 175; i.e., in step 803, a request to for authentication verification is sent to VGZ server 201. In step 804, VGZ server 201 verifies the user credentials); wherein the user to be verified uses the application (Pierce: Col. 26, lines 7-15; i.e., in step 802, user application 217 requests the user to authenticate (login)); and receive an authentication result message from the authentication service (Pierce: Col. 26, lines 7-15; i.e., in step 805, a user authentication verification is sent to user device 205. In step 806, the user is authenticated and the verification is displayed on user device 205).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Johnson and Jones to have further incorporated 
Regarding claim 22, Johnson in view of Jones and Pierce teaches the system according to claim 21, but Johnson does not teach wherein the credential information includes a token identifier.
However in the same field of endeavor, Pierce teaches wherein the credential information includes a token identifier (Pierce: Col. 14, lines 26-31; i.e., the user verification is an alphanumeric password ... a facial recognition ... a fingerprint identification ... a combination of a photograph and an alphanumeric password).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Johnson to have further incorporated wherein the credential information includes a token identifier, as taught by Pierce. Doing so would allow the authentication service to verify that the user is who they claim to be using stored information (Pierce: Col. 28, lines 1-5; i.e., the entered user verification is verified by comparing the entered user verification to a user verification stored in a user database).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661